EXHIBIT 4.9 SECURITY AGREEMENT This Security Agreement (this "Agreement") is by and among Quamtel, Inc., a Texas corporation (the "Borrower"), and Gilder Funding (the "Secured Party"). GRANT OF SECURITY INTEREST. The Borrower hereby assigns and pledges to the Secured Party, and hereby grants to the Secured Party, a lien and security interest in all of the Borrower's right, title and interest in and to the following, wherever located, whether presently held or hereafter acquired and whether now existing or hereafter arising by Borrower and its subsidiaries (the "Collateral"): ●all goods (including, without limitation, inventory, equipment, and any accessions thereto); ●all instruments (including, without limitation, promissory notes) and documents; ●all securities and all other investment property, supporting obligations, any other contract rights or rights to the payment of money, insurance claims, and all commercial tort claims and proceeds therefrom; ●all general intangibles including, without limitation, all payment intangibles, patents, patent applications, trademarks, trademark applications, trade names, copyrights, copyright applications, software, engineering drawings, service marks, customer lists, goodwill, and all licenses, permits, agreements of any kind or nature pursuant to which the Borrower possesses, uses or has authority to possess or use property (whether tangible or intangible) of others or others possess, use or have authority to possess or use property (whether tangible or intangible) of the Borrower; ●all recorded data of any kind or nature, regardless of the medium of recording including, without limitation, all software, writings, plans, specifications and schematics; and ●all products and proceeds of any and all of the foregoing Collateral and, to the extent not otherwise included, all payments under insurance or any indemnity, warranty or guaranty, payable by reason of loss or damage to or otherwise with respect to any of the foregoing Collateral. PRIORITY OF SECURITY INTEREST.
